SCOTT, Justice,
dissenting:
The right subject to our review here is that of the citizen initiative, guaranteed and reserved to the people by our Colorado Constitution. Colo. Const, art. V, § 1(2). Its *1090importance is evinced by the fact that it was the “first power reserved by the people.” Id. The interest the majority protects today is not that right, but rather the ability of others to challenge the exercise of the “first power.”
In any event, ignoring even the constitutional limitations placed upon our construction of section 1-40-107(2), 1 C.R.S. (1997), the legislative declaration of our General Assembly makes clear that:
[I]t is not the intention of [section 1-40-107(2) ] to limit or abridge in any manner the powers reserved to the people in the initiative and referendum, but rather to properly safeguard, protect, and preserve inviolate for them these modern instru-mentalities of democratic government.
§ 1-40-101,1 C.R.S. (1997).
Section 1-40-107(2) provides that any appeal to the supreme court may be filed by “any person who filed a motion for a rehearing” so long as that motion is “overruled by the title board” and if it is “filed with the clerk of the supreme court within five days thereafter.” While I agree with the majority that section 1-40-107(2) “requir[es] a person to appeal the Board’s action in fixing the titles and summary within five days after the Board overrules that person’s rehearing motion,” maj. op. at 9-10, I find the majority’s resort to C.A.R. 26(a) to exclude Saturdays, Sundays, and legal holidays when calculating the time period for initiating an appeal under the statute contrary to the proponent’s right of initiative. That is, the majority’s approach does not “safeguard, protect, [nor] preserve inviolate” the right of citizen initiative, all contrary to modern precepts of democratic government. Consistent with the legislative declaration, because any limitation upon the power of initiative should be strictly construed so as to permit the full exercise of the initiative right, the principal challenge to any measure should be through the ballot box and not through unlimited review by this court. Accordingly, I would dismiss Out-celt’s appeal as untimely filed.
I.
We recently held: “In the absence of ... statutorily conferred jurisdiction, the courts are forbidden from interfering with the referendum process before [a] measure has been adopted.” Polhill v. Buckley, 928 P.2d 119, 121 (Colo.1996). Likewise, the five-day period for appeal to this court should be read in a manner consistent with the expressed legislative intent, see § 1-40-101, and without altering the democratic principles secured by the power of initiative. Thus, consistent with constitutional status of the right of initiative and the legislative declaration, I would not enlarge the time for appeals.
The majority, however, relies upon C.A.R. 26(a) to enlarge the period of appeal for Outcelt. C.A.R. 26(a) provides that intermediate Saturdays, Sundays, and holidays are not counted when a filing requirement allows less than seven days:
In computing any period of time prescribed by these rules, by an order of court, or by any applicable statute, the day of the act, event, or default from which the designated period of time begins to run shall not be included. The last day of the period shall be included, unless it is a Saturday, Sunday or a legal holiday, in which event the period extends until the end of the next day which is not a Saturday, Sunday or a legal holiday. When the period of time prescribed or allowed is less than seven days, intermediate Saturdays, Sundays and legal holidays shall be excluded in the computation.
(Emphasis added.) Here, the Title Board denied Outcelt’s petition for rehearing on Wednesday, April 1. If the following Saturday and Sunday are excluded from the time computation, the fifth day following the Title Board’s action would have been Wednesday, April 8, the day on which the appeal was filed.1
*1091We have previously stated that “one seeking to exercise a statutory right of review must comply with the procedures prescribed,” and that the “failure to exercise a statutorily provided right of review within the applicable time limit is a jurisdictional defect, mandating dismissal.” State Dep’t of Revenue, Motor Vehicle Div. v. Borquez, 751 P.2d 639, 644 (Colo.1988). Although this court may adopt rules of procedure for the regulation of court business, it should not “adopt a rule which changes jurisdiction of a court contrary to a provision of a statute.” Bill Dreiling Motor Co. v. Court of Appeals, 171 Colo. 448, 455, 468 P.2d 37, 41 (1970). While I recognize that C.A.R. 26(a) also refers to “any applicable statute” in computations extending time under the rule, I believe we must read the rule consistent with both the constitutional rights at issue and the legislative declaration of purpose. When the foregoing are taken into consideration, section 107(2) sets forth a plain five-day time limit as part of a special statutory proceeding which our rule of appellate procedure is not intended to alter.2
Outcelt could have filed a timely appeal on Monday, April 6, the same day that the secretary of state made the certified documents available. However, he did not elect to do so. Instead, he waited two more days and, thus finds himself in the position of urging interpretations which would delay finality of Title Board actions and require us to disfavor certainty and expediency in the filing of appeals, contrary to legislative intent and our decisions recognizing the importance of the initiative process.
II.
Here, in my view, we are without jurisdiction to entertain Outcelt’s appeal and, therefore, his appeal should be dismissed as untimely filed. Because I would find any discussion of the merits of Outcelt’s petition beyond our jurisdiction of review, I would not address the merits of his petition and, having so reasoned, then, do not discuss the same here.

. Federal courts generally apply Federal Appellate Rule 26(a) in computing the time governing the filing of a notice of appeal. See, e.g., United States v. Feldman, 1992 WL 350629 (S.D.N.Y.1992); see also F.R.A.P. Rule 26(a). I note, however, that those cases are distinguishable for two reasons. First, those cases do not involve the right of citizen initiative, and second, the interest protected there is that of the petitioner and, not as here, the respondent. That is, in those cases, considerations of liberality and leniency are designed to benefit the holder of the *1091right to be protected. Here, however, the right of the initiative is intended to benefit the proponents of initiative # 62 and not Outcelt, the petitioner. Accordingly, the five day limitation provided in section 1-40-107(2) should be strictly construed to include Saturdays, Sundays, and legal holidays. I also note that section 1-40-107(2) was enacted after C.A.R. 26(a) and, therefore, in accordance with our rules of statutory construction, the statute should take precedence over the rule. See Public Employees Retirement Ass’n v. Nichols, 200 Colo. 328, 615 P.2d 657, 658 (Colo.1980) (to the extent that there is a conflict between statutes enacted at different times, last in time controls).


. If the court is not open for business on the fifth day, the appeal may be filed on the next business day under C.A.R. 26(a). This construction of the statute and our rule harmonizes the two, rather than placing them in conflict.